Case: 11-30967       Document: 00511923689         Page: 1     Date Filed: 07/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2012
                                     No. 11-30967
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




DANNIE R. HAYWARD, SR.,

                                                  Plaintiff-Appellant,

versus

JOLYNN WILLIAMS, Nurse; CARLA HAWKINS; PAM PORTER;
REKIESHA SCOTT; CATHY ROULE; GARY WILSON,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:07-CV-72




Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Dannie Hayward, Sr., former Louisiana prisoner # 301013, moves this


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30967    Document: 00511923689      Page: 2   Date Filed: 07/17/2012

                                  No. 11-30967

court for leave to proceed in forma pauperis (“IFP”) in his appeal of the dismissal
of his 42 U.S.C. § 1983 civil rights lawsuit. By moving for IFP status, Hayward
is challenging the district court’s certification that his appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP.
P. 24(a).
      Hayward argues that it would be a hardship to pay the costs of his appeal
and that justice requires that the appeal be heard. He does not address the
district court’s certification that his appeal is not taken in good faith or any of
the court’s reasons for its decision. See Baugh, 117 F.3d at 202. Accordingly, his
challenge is deemed abandoned. See Brinkmann v. Dall. Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Additionally, Hayward has not shown that his appeal involves “legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (per curiam). The motion to proceed IFP on
appeal is DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117
F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      Because Hayward was incarcerated at the time he filed his notice of
appeal, this dismissal counts as a strike under 28 U.S.C. § 1915(g). See Ade-
pegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Hayward is cautioned
that if he accumulates three strikes under § 1915(g), he will not be able to pro-
ceed IFP in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).




                                        2